Case 1:19-cv-00518-RP Document 31 Filed 08/23/19 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

SERVICE LLOYDS INSURANCE
COMPANY,

Plaintiff,
1:19-CV-518-RP

V.

NORTH AMERICAN RISK SERVICES,
INC.

Defendant/Third Party Plaintiff

Vv.

TEE & GEE UNDERWRITING
MANAGERS, LP; CORECARE
MANAGEMENT; and PRIME HEALTH
SERVICES, INC,;

GOP GOD GOR GOP GOD GOP COD GOD 60D WON WGP COD LOD OD OP 6GD G2 COD COD GOD

Third Party Defendants
REPORT OF RULE 26 INITIAL CONFERENCE
iF Pursuant to Rule 26(f), Federal Rules of Civil Procedure, the parties met
telephonically on the 21st day of August, 2019. Anthony Icenogle, attorney for Plaintiff,
Marty Schexnayder, attorney for Defendant, Jason Jobe, and Caitlynn Roberts, attorneys
for Third Party Defendant, Tee & Gee Underwriting Managers, LP and Josh Davis and
Diane Dawley, attorneys for Third Party Defendant, CoreCare Management participated
in the telephone conference.
Di 26(f)(3) Discovery Plan. The parties jointly propose to the Court the

following discovery plan:

Page |
Case 1:19-cv-00518-RP Document 31 Filed 08/23/19 Page 2 of 5

a. The parties will exchange the information required by Rule
26(a)(1), Federal Rules of Civil Procedure, by September 15, 2019.

b. The parties agree all discovery shall be served in time to afford the
completion of discovery by July 15, 2020.

c. The parties do not presently anticipate any exceptional issues
regarding the discovery of electronically stored information and agree as follows:

i. The parties agree that production shall include data
reasonably available in the ordinary course of business.

ii. The parties agree to the exchange of documents and
information in “.pdf’ format except as otherwise noted herein. The
exchange of information will take place by the production of optical discs
(CD or DVD) containing .pdf copies of the produced material.

ill. Digital photographs shall be produced in .jpg, .bmp, or .tif
format. Film photographs, if any, shall be produced in print.

d. The parties agree that should either party inadvertently produce
information deemed privileged by the producing party that information shall
immediately be returned to producing party.

& The parties do anticipate the need for a protective order to protect
trade secret information of all parties. The parties will submit an agreed

protective order to the Court. Further, the parties agree that the work product of

Page 2
Case 1:19-cv-00518-RP Document 31 Filed 08/23/19 Page 3 of 5

counsel, and correspondence directly to or from counsel, shall not require logging

on the parties’ respective privilege logs.

ie The taking of depositions shall be governed by the Federal Rules
of Civil Procedure.

g. Interrogatories, requests for admissions and requests for production
are to be governed by the applicable Federal Rules of Civil Procedure and Local
Rules of this Court. All responses thereto shall be made within thirty (30) days of
service.

h. After learning of additional information pertaining to the subject
matter of a disclosure or discovery request, each party shall supplement their
responses in accordance with the Federal Rules of Civil Procedure.

5, 26(a)(2) Expert Disclosures. The parties propose the Rule 26(a)(2)
disclosures of Plaintiff's expert witnesses and their opinions shall be made on or before
April 15, 2020; and Defendant’s Rule 26(a)(2) expert witness disclosures shall be made
by May 15, 2020. Plaintiffs rebuttal witnesses are due on or before May 30, 2020.

4. Magistrate Jurisdiction. The parties have discussed the matter of
magistrate judge jurisdiction over this case.

5. Settlement and Mediation. The likelihood of settlement in this case prior
to, or at the expiration of the discovery period, is unknown at this time. Mediation,
however shall be attempted by the parties after the substantial completion of discovery,

but not later than August 30, 2020.

Page 3
Case 1:19-cv-00518-RP Document 31 Filed 08/23/19 Page 4 of 5

6. Trial. The parties agree this case will be ready for trial in October 2020,
and is estimated to take ten (10) days.
7 Other Items.
a. The parties do not request a discovery conference before the entry
of the Court's scheduling order.
b. This is not a case which should be made subject to the Manual of

Complex Litigation.

Page 4
Case 1:19-cv-00518-RP Document 31 Filed 08/23/19 Page5of5

Respectfully submitted this 23rd day of August, 2019.

By:_/s/ Anthony Icenogle
Anthony Icenogle
ICENOGLE & BOGGINS, P.L.L.C.

6805 N. Capital of Texas Hwy., Ste. 220

Austin, Texas 78731
Anthony(@icenoglefirm.com

COUNSEL FOR PLAINTIFF
SERVICE LLOYDS FNSURANCE
COMPANY

By: /s/ Diane Dawley

Diane Dawley

LEWIS BRISBOIS

24 Greenway Plaza, Suite 1400
Houston, Texas 77046
Diane.dawley@lewisbrisbois.com

COUNSEL FOR THIRD-PARTY
DEFENDANT CORECARE
MANAGEMENT

Page 5

By: /s/ Martin S. Schexnayder

 

Martin S. Schexnayder
WINGET, SPADAFORA &
SCHWARTZBERG, LLP
Two Riverway, Suite 725
Houston, Texas 77056
Schexnayder.M(@wssllp.com

COUNSEL FOR DEFENDANT
NORTH AMERICAN RISK
SERVICES, INC.

By:_/s/ Jason Jobe

Jason Jobe

THOMPSON COE

700 N. Pearl St., 25th Floor
Dallas, TX 75201
Jjobe@thompsoncoe.com

COUNSEL FOR THIRD-PARTY
DEFENDANT

TEE & GEE UNDERWRITING
MANAGERS, LP
